Citation Nr: 0015698	
Decision Date: 06/14/00    Archive Date: 06/22/00

DOCKET NO.  99-01 741A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to an effective date earlier than August 13, 
1998, for assignment of 10 percent disability evaluations for 
residuals of left and right tibial fractures.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his father


ATTORNEY FOR THE BOARD

Richard A. Cohn, Assistant Counsel


INTRODUCTION

The veteran served on active duty from July 1988 to January 
1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Des 
Moines, Iowa (RO) which increased evaluations for service-
connected residuals of left and right tibial fractures to 10 
percent each, effective from August 13, 1998.  During the 
pendency of this appeal the RO increased the evaluation of 
residuals of the left tibial fracture to 20 percent.


FINDINGS OF FACT

1.  The record includes all evidence necessary for the 
equitable disposition of this appeal.

2.  The veteran failed to appeal a January 1991 RO decision 
reducing disability evaluations for his service-connected 
residuals of left and right tibial fractures from 10 percent 
to noncompensable.

3.  On August 13, 1998, the RO received the veteran's claim 
for increased disability ratings for his service-connected 
residuals of left and right tibial fractures.


CONCLUSIONS OF LAW

1.  The RO's January 1991 rating decision reducing disability 
evaluations for the veteran's service-connected residuals of 
left and right tibial fractures from 10 percent to 
noncompensable is final.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. §§ 20.302, 20.1103 (1999).

2.  The criteria for entitlement to an effective date prior 
to August 13, 1998, for 10 percent ratings for service-
connected residuals of left and right tibial fractures have 
not been met.  38 U.S.C.A. §§ 5107, 5110 (West 1991); 38 
C.F.R. §§ 3.156, 3.400(q)(ii) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that his service-connected residuals of 
left and right tibial fractures should be rated as 10 percent 
disabling from prior to August 13, 1998.  He argues that a 
January 1991 rating decision wrongly reduced ratings for 
these disorders from 10 percent to noncompensable.  He also 
avers that the effective date of reinstatement of compensable 
evaluations provided by a December 1998 rating decision 
should revert back to the time his benefits were reduced.

As an initial matter the Board finds that the veteran's 
claims are plausible and capable of substantiation and 
therefore are well-grounded.  See 38 U.S.C.A. § 5107(a); 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  The Board also 
is satisfied that the VA has fulfilled the duty to assist the 
veteran develop these claims and that the evidence of record 
is sufficient to support an equitable decision in this 
appeal.

The effective date for a disability compensation award 
arising from an original claim, a claim to reopen after final 
disallowance or a claim for an increased rating, generally is 
the date of receipt of the claim or the date entitlement 
arose, whichever is the later.  38 U.S.C.A. § 5110(a) (West 
1991); 38 C.F.R. § 3.400(r) (1999); Harper v. Brown, 10 Vet. 
App. 125, 126-27 (1997).  Where new and material evidence 
appears within an applicable appeal period or prior to the 
issuance of an appellate decision and vitiates a former 
decision denying a claim, the effective date of compensation 
reverts back to the later of either the date of the original 
claim or the date entitlement arose.  38 C.F.R. §§ 3.156(b), 
3.400(q)(1)(i) (1999).  Where new and material evidence 
appears after a disallowance decision becomes final, as is 
the case, here, the effective date of a subsequent award of 
benefits is the later of either the date of the new claim or 
the date entitlement arose.  38 C.F.R. § 3.400(q)(1)(ii).  
Where new and material evidence consists of service 
department records which had been lost or mislaid at the time 
of disposition of the original claim, well-established VA 
policy directs an award of benefits based upon the date of 
the original claim.  38 C.F.R. § 3.400(q)(2); Spencer v. 
Brown, 4 Vet. App. 283, 293 (1993), citing VA G.C. Digested 
Opinion, July 17, 1984, (supplemental service department 
records correcting prior erroneous reports support awarding 
benefits retroactive to the veteran's original claim).

Review of the claims file discloses that the RO followed a 
two-step process provided by law and regulations for reducing 
the veteran's benefits.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 3.105, 3.344 (1999).  Upon finding that reports of a July 
1990 VA examination and X-rays of the veteran's legs 
supported decreased ratings, the RO issued a September 1990 
decision providing notice of proposed rating reductions for 
the veteran's service-connected residuals of left and right 
tibial fractures from 10 percent to noncompensable.  (The 10 
percent ratings had been in effect from the day following 
separation from service in January 1989.)  

The September 1990 notice invited the veteran to present 
additional evidence within 60 days showing why the ratings 
should not be reduced.  In letters received by the RO in 
October 1990 and in December 1990, the veteran objected to 
the proposed reductions and stated that the leg disorders 
still caused pain and inconvenience, but he presented no 
additional objective evidence pertaining to the severity of 
the disorders.  In November 1990, in response to the 
veteran's October 1990 letter, the RO informed the veteran 
that the results of the last VA examination were essentially 
normal, including no X-ray evidence of stress fractures, and 
this was the basis for the proposed rating reduction.  He was 
again invited to furnish any medical evidence that would show 
a different determination would be in order.  Records of VA 
outpatient visits referenced by the veteran were also 
requested, but the RO was informed in December 1990 that 
there were no records since the July 1990 compensation 
examination which provided the basis for the current rating 
action.  

Following the January 1991 rating decision reducing the right 
and left leg stress fracture to 0 percent, the RO notified 
the veteran that ratings for his leg disorders would be 
reduced to noncompensable as of April 1991.  The RO explained 
that there would be no further deduction to reduce the 
recoupment of his severance pay again invited additional 
evidence and provided notice of how to initiate an appeal by 
filing a Notice of Disagreement (NOD) within a year of the 
decision date.  The file includes no timely NOD to the 
January 1991 decision implementing the rating reduction for 
each lower extremity.

On August 13, 1998, the RO received the veteran's claim for 
increased (compensable) ratings for his service-connected leg 
disorders.  Upon finding that reports of a September 1998 VA 
bones examination and October 1998 VA treatment and 
diagnostic records supported increased ratings, the RO issued 
a December 1998 decision restoring 10 percent ratings for 
each leg, effective August 13, 1998.  In June 1999 the RO 
increased the evaluation of the left leg disability to 20 
percent.

At his November 1999 Travel Board hearing, the veteran 
testified that he had disagreed with the September 1990 
notice of proposed rating reduction when he received it and 
that he had intended to appeal.  He suggested that he 
believed that his October and December 1990 letters 
constituted an effective appeal notwithstanding the clear 
language of the RO's September 1990 and January 1991 notices.  
He did not claim to have submitted a timely NOD after the 
January 1991 rating decision.

The Board finds that without a timely NOD the January 1991 
rating decision reducing the ratings for the veteran's 
bilateral leg disorders is final.  See 38 U.S.C.A. § 7105(c) 
(West 1991); 38 C.F.R. §§ 20.302, 20.1103 (1999).  The 
September 1990 notification of the proposed rating reduction 
under 38 C.F.R. § 3.105(3) was to afford the veteran the 
opportunity to submit additional evidence to show that the 
ratings should be continued at the present level.  The RO 
attempted to obtain reports of pertinent medical records 
before the actual decision to reduce his ratings in January 
1991.  The January 1991 notification letter to the veteran 
clearly informed him that he would need to file a notice of 
disagreement within one year from the date of that letter to 
start the appeal process.  

Reading the January 1991 letter in the context of the 
information he had previously received, the Board is unable 
to conclude that the veteran could reasonably have been 
misled into thinking that he had already initiated an appeal 
merely by protesting the earlier proposed reductions as was 
clearly the case prior to the actual rating reduction in 
January 1991.  The RO promptly informed the veteran in the 
January 1991 letter that if (emphasis added) he decided to 
appeal, the RO would advise him further as to his procedural 
rights as the claim progressed through the several stages of 
the appeal process.  

Although the veteran testified before the Board, in effect, 
that he had tried to deal with his compensation claim through 
the VA hospital in Iowa City and had not called the Des 
Moines RO because he did not know it was there, his 
correspondence in October and December 1990 concerning the 
proposed rating reduction was addressed to the Des Moines RO 
and copies of all the RO correspondence were sent to his 
representative at the time.  The veteran's representative has 
also emphasized that the veteran was relatively young at the 
time and unfamiliar with the claim and appeal process, but 
there is no indication in the record that the veteran or 
anyone acting in his behalf sought to have any questions 
answered concerning a potential appeal at the time if the 
veteran was confused as to the process.  

Under the circumstances, the Board finds that the veteran's 
August 1998 claims for increased ratings necessarily 
constitute new claims and that he does not have a pending 
appeal of the 1991 rating reductions.  See 38 C.F.R. 
§ 3.400(q)(1)(ii).  The effective date for benefits granted 
pursuant to a new claim is the date of claim receipt or the 
date entitlement arose, whichever is later.  See id.  During 
the course of his hearing before the Board, the veteran 
submitted copies of January 1990 and July 1991 radiology 
reports from Mercy Health Center pertaining to the left tibia 
and fibula for consideration by the Board.  The conclusion 
was an old healed fracture or old trauma in January 1990, and 
the July 1991 study was normal.  A VA medical report may 
constitute an informal claim for increase, see 38 C.F.R. 
§ 3.157 (1999), but neither private medical report here would 
provide any basis for an earlier effective date.  In 
consideration of the foregoing, the record affords no 
possible basis for an effective date for compensable ratings 
prior to August 13, 1998, the date on which the RO received 
the veteran's new claims.  Accordingly, the Board must deny 
the veteran's claim for an earlier effective date.  


ORDER

The appeal is denied.



		
	CHARLES E. HOGEBOOM
	Member, Board of Veterans' Appeals


 

